THE    ATTORNEY         GENERAL          OF   TEXAS
                                  AUSTIN




                           oplaionlo. 04586
                           Ror Would the
                           county8urYoya
                           WI. Oorrirliowr8

            Your    reQue8 t    ror    op
tion bs    been reoelved        ur4
mnt .

             Artiole  528%Ve
tuter,    re8da 88 r0ilwr;




             The above qwtod            l8ngmge        lndloator      th8t the bond
or   the Daputy     Surtn~or    18     r0r   t&e   proteotlon        0r hi8 prlnolpal,
to-wit,    the OountJ      Sunreyor.

             It    18 therefore        t&    oplnlaa     Or   thir    dowtment     tbt
four q8w8tlon 8bOtidbO UUYOnd                     ts th.     mO*tiYO.          It18    OW
oplnlon th8t uld baad 8hOdd  k                    W       p8y8bl.a    to    the   oouaty
8U?VO,JO?,    in    -    -Ullt     t0 b   flti        w   hi8    Within     th.   8trtUt0,
ud   8Ub)Ot        t0   hi8    8mOY81.



                                                      Very      tmlly     PUP8

                                                 ATToBmBY mxmAL             O? TXM